Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                            CASE NO.:

  PAETRAZE LOPEZ,

         Plaintiff,

  v.

  CONDUENT STATE & LOCAL SOLUTIONS, INC
  A Foreign Limited Liability Company,

        Defendant.
  ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, PAETRAZE LOPEZ (“Ms. Lopez or Plaintiff”) files this Complaint against

  Defendant, CONDUENT STATE & LOCAL SOLUTIONS, INC (“Conduent or Defendant”), and

  states as follows:

                                          INTRODUCTION

         1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

  amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), Americans with Disabilities Act, 42 U.S.C. §

  12101 et seq, (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

  from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

  equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

  reasonable attorneys’ fees and costs.

                       JURISDICTION, VENUE AND FMLA COVERAGE
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 15



         2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

  the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

  § 2201 et seq.

         3.        The Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28 U.S.C. §

  1331 as they arise under 42 U.S.C. § 12101 et seq.

         4.        The Court also has supplemental jurisdiction over Plaintiff’s FCRA claim, as it

  arises out of the same operative facts and circumstances as her FMLA/ADA claims.

         5.        At all times relevant hereto, Plaintiff was an employee of Defendant.

         6.        Plaintiff worked for Defendant in Palm Beach County, Florida, and this venue,

  therefore is proper.

         7.        Defendant is a Florida nonprofit corporation that provides process services for

  business and governments in, among others, Palm Beach County, Florida, and is therefore within

  the jurisdiction of the Court.

         8.        At all times relevant hereto, Defendant was an employer covered by the FMLA,

  because it was engaged in commerce or in an industry affecting commerce that employed 50 or

  more employees within 75 miles of where Plaintiff worked, for each working day during each of

  20 or more calendar workweeks, prior to seeking leave under the FMLA.

         9.        At all times relevant hereto, Plaintiff was an employee entitled to leave under the

  FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

  FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

  and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

  exercise her rights to FMLA leave.




                                                    2
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 15



          10.     Plaintiff is a disabled female. At all times material, Plaintiff was protected during

  her employment with Defendant by the FCRA and ADA because:

                  a.       Plaintiff was a disabled or “perceived as disabled” employee who suffered

                  discrimination and harassment because of her disability or “perceived disability” by

                  Defendant; and

                  b.       Plaintiff suffered adverse employment action and was subjected to an

                  increasingly hostile work environment as a result of her disability or “perceived

                  disability.”

          11.     Defendant was at all times an “employer” as envisioned by the ADA as well as

  §760.02(7), Fla. Stat.

                                     CONDITIONS PRECEDENT

          12.     On or around September 30, 2019, Plaintiff dual filed a Charge of Discrimination

  with the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission

  on Human Relations (“FCHR”) alleging disability discrimination and retaliation against

  Defendant.

          13.     More than 180 days have passed since the filing of the Charge of Discrimination.

          14.     On March 12, 2020, the EEOC mailed Plaintiff a Notice of Right to Sue against

  Defendant, giving Plaintiff the right to bring a civil action on her claims within 90 days of her receipt

  of the same.

          15.     Plaintiff timely files this action within the applicable period of limitations against

  Defendant.

          16.     All conditions precedent to this action have been satisfied and/or waived.

                                     FACTUAL ALLEGATIONS




                                                     3
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 15



         17.     Plaintiff worked as a Team Lead for the Defendant from September 12, 2016 until

  her wrongful termination on December 6, 2018.

         18.     Ms. Lopez was an excellent employee with no significant history of performance,

  attendance or disciplinary issues, and who constantly received praise for her performance

  throughout her tenure.

         19.     Unfortunately, on October 30, 2018, while at work, Ms. Lopez discovered a lump

  on the side of her neck.

         20.     Worried that the growth might be cancerous, Ms. Lopez immediately informed

  Operations Manager, Jennifer Tong (“Ms. Tong”), of her serious medical condition and drove to

  the Emergency Room to seek treatment.

         21.     Ms. Lopez uncontrolled growth on her neck is protected disability under the

  FCRA/ADA, and a serious health condition under the FMLA.

         22.     Ms. Lopez’ physicians performed a CT scan and bloodwork but were unsure about

  the nature of the growth and were unable to provide a diagnosis at that time. As a result, her

  medical team referred her to an Ear, Nose, and Throat Specialist for further treatment.

         23.     Upon learning this, Ms. Lopez sent Ms. Diaz a text message explaining same and

  advised her that she would need time off in the future for follow-up medical procedures relating

  to same.

         24.     While Conduent’s Human Resources team subsequently advised Ms. Lopez that an

  FMLA claim had been “opened” on her behalf at that time, it failed to provide her with any further

  guidance or paperwork on how to avail herself of her rights under the FMLA.

         25.     Pursuant to the FMLA, Ms. Lopez timely notified Conduent managers of her

  medical situation and request for time away from work for treatment regarding same.




                                                  4
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 15



         26.     Despite this, Conduent neglected to advise Ms. Lopez of her rights under FMLA or

  provide her with FMLA documentation to protect her absence at that time, or continued anticipated

  absences, thereafter.

         27.     This failure alone is tantamount to actionable interference under the FMLA. See

  Patterson v. Browning’s Pharm. & Healthcare, Inc., 961 So. 2d 982, 986 (Fla. 5th DCA 2007).

         28.     In the subsequent weeks, Ms. Lopez continued have numerous doctor’s

  appointments as her medical team struggled to properly diagnose her serious health condition.

         29.     As a result, on November 2018, Ms. Lopez, with Conduent’s consent and approval,

  took several days off work in order to manage the barrage of medical appointments she attended

  for the sole purpose of diagnosing her medical condition.

         30.     Shockingly, when Ms. Lopez returned to work, she discovered that Ms. Diaz had

  transferred most of her essential duties to her subordinate, “Annie.”

         31.     Specifically, Ms. Diaz placed Annie in charge of leading team meetings and

  ensuring the quality of Conduent’s Boca Raton operations - tasks Ms. Lopez had managed for

  years prior to confronting medical issues.

         32.     Whenever Ms. Lopez attempted to give her input as a Team Lead in any of these

  situations, moving forward, Ms. Diaz verified that Annie would be taking certain duties from Ms.

  Lopez’ as Conduent’s new “interim lead.”

         33.     It is clear that Conduent unfairly “regarded” Ms. Lopez’ medical condition as a

  substantial impairment and elected to relinquish her duties to a subordinate while she was out on

  what should have been protected FMLA leave and protected by the ADA/FCRA.

         34.     An employer is required to provide its disabled with a reasonable accommodation,

  if that reasonable accommodation would allow that employee to perform the essential functions of




                                                   5
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 15



  her job, unless doing so would impose an undue hardship. Smith v. Avatar Properties, Inc., 714

  So. 2d 1103, 1107 (Fla. 5th DCA 1998).

          35.     Ms. Lopez is an individual with a disability who, with minimal reasonable

  accommodation, was fully capable of performing the essential functions of her job as a Team Lead.

          36.     Allowing Ms. Lopez to attend her doctors’ appointments without penalty or

  negative repercussions, such as a reduction of her duties, would have been a reasonable

  accommodation.

          37.     This accommodation would have imposed no undue hardship on Defendant.

          38.     On November 29, 2018, Ms. Lopez underwent an ultrasound test which also failed

  to give her doctors enough information to diagnose her medical condition. As a result, her medical

  team scheduled her for biopsy procedure on December 20, 2018.

          39.     As a diligent employee, Ms. Lopez immediately informed Ms. Diaz of same.

          40.     Due to Ms. Diaz’ previous harassment and discrimination, however, Ms. Lopez was

  anxious that she was being pushed out of her position because of her medical condition and need

  for further time off.

          41.     To make matters worse, Conduent’s failure/refusal to appraise our client of her

  FMLA rights left her unsure as to whether her absences would be protected or not.

          42.     Afraid to lose her job, Ms. Lopez objected to Human Resources Representative,

  Damaris Smith (“Ms. Smith”), regarding Ms. Diaz’ brazen discriminatory conduct and the failure

  of Conduent to comply with the FMLA notice requirements.

          43.     Shockingly, Ms. Smith dismissed our client’s concerns and refused to initiate a

  formal investigation/inquiry into Conduent’s hostile and discriminatory environment.




                                                  6
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 7 of 15



          44.     Instead of curtailing Ms. Diaz’ brazenly unlawful conduct, Conduent elected to

  terminate Ms. Lopez in anticipation of her scheduled medical procedure.

          45.     Specifically, on December 6, 2018, when Ms. Lopez came in to work her scheduled

  shift, Ms. Smith called her and fired her, effective immediately.

          46.     Stunned, Ms. Lopez asked why she was being terminated, and Ms. Smith informed

  her that Ms. Diaz had commanded the termination based on “performance issues.”

          47.     In reality, Defendant’s termination of Ms. Lopez stemmed from its discriminatory

  animus toward her use of FMLA leave and need for accommodation under the ADA/FCRA.

          48.     By reason of the foregoing, Defendant’s actions, and non-actions, affected the

  “terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

  Florida Civil Rights Act.

          49.     The timing of her termination makes the causal connection between her use of

  FMLA, her request for reasonable accommodations under the ADA/FCRA, and her termination

  sufficiently clear.

          50.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

          51.     Defendant also retaliated against Plaintiff for attempting to utilize and/or utilizing

  proper and authorized FMLA leave.

          52.     Any other reason given for Plaintiff’s termination is a pretext, designed to cover up

  FMLA interference and retaliation and disability discrimination and retaliation.

          53.     Defendant did not have a good faith basis for its actions.

          54.     Defendant’s actions are the exact type of unfair and retaliatory employment

  practices the ADA, FCRA, and FMLA were intended to prevent.




                                                    7
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 8 of 15



         55.     The facts surrounding Plaintiff’s termination also create a strong inference of

  disability discrimination/retaliation in violation of the ADA/FCRA.

         56.     The Defendant was aware of Plaintiff’s ADA/FCRA-protected disability/handicap

  and need for accommodation.

         57.     “Reasonable accommodation” under the ADA may include “job restructuring, part-

  time or modified work schedules, reassignment to a vacant position, acquisition or modification

  of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).

         58.     Defendant, however, being well-aware of Plaintiff’s condition, discriminated

  against Plaintiff for taking FMLA leave, or what should have been FMLA leave, to seek treatment

  and for requesting reasonable accommodations.

         59.     In short, despite the availability of reasonable accommodation under the ADA and

  FCRA, Defendant discriminated against Ms. Lopez based solely upon her disability/handicap.

         60.     At all material times hereto, Plaintiff was ready, willing and able to perform her job

  duties and otherwise qualified for her position, with “reasonable accommodation.”

         61.     Defendant perceived Plaintiff as being “disabled,” and therefore, unable to perform

  the essential functions of her position, despite the fact that Plaintiff could perform same with

  reasonable accommodation.

         62.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

  life activity but was treated by Defendant as if it did.

         63.     Pleading in the alternative, Plaintiff’s medical condition constituted an impairment

  that limited a major life activity only because of Defendant’s attitude toward the impairment.

         64.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

  by Defendant as having a disability as recognized by the ADA/FCRA.




                                                     8
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 9 of 15



         65.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

  Defendant, during her employment. Therefore, she is protected class member as envisioned by

  the ADA and the Florida Civil Rights Act.

         66.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimate

  termination, because of her disability and/or “perceived disability.”

         67.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

  employment, wages, benefits, and other remuneration to which she is entitled.

                                     COUNT I
                      UNLAWFUL INTERFERENCE UNDER THE FMLA

         68.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  2, 5-9, 17-33, 38-47, 49-54, 58 and 67 above.

         69.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         70.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to

  advise Plaintiff of her rights and obligations pursuant to the FMLA in response to Plaintiff’s

  request for FMLA.

         71.     At all times relevant hereto, Plaintiff was protected from interference under the

  FMLA.

         72.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

  exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

  reasonable attorneys’ fees and costs.

         73.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,



                                                   9
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 10 of 15



  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

                                       COUNT II
                          UNLAWFUL RETALIATION UNDER THE FMLA

         74.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

  2, 5-9, 17-33, 38-47, 49-54, 58 and 67 above.

         75.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         76.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

  her attempted use and/or use of FMLA protected leave.

         77.     At all times relevant hereto, Plaintiff was protected from retaliation under the

  FMLA.

         78.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

  Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised her rights

  to take approved leave pursuant to the FMLA.

         79.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

  against, Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

  and incurred reasonable attorneys’ fees and costs.

         80.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.




                                                   10
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 11 of 15



                                   COUNT III
                DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

          81.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 3, 5-7, 10-

  23, 25, 28-40, 42-49, and 52-67 above.

          82.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

  rights against disability discrimination under the ADA.

          83.     The discrimination to which Plaintiff was subjected was based on her disability

  and/or “perceived disability.”

          84.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward her.

          85.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

  statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

  deter it, and others, from such conduct in the future.

          86.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

  pursuant to 42 U.S.C. § 12205.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other relief as is deemed proper by this Court.

                                    COUNT IV
                  RETALIATION UNDER THE ADA BASED ON DISABILITY

          87.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 3, 5-7, 10-

  23, 25, 28-40, 42-49, and 52-67 above.

          88.     Plaintiff was terminated within close temporal proximity of her objection to

  Defendant that she felt she was being discriminated against based on her disability.




                                                    11
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 12 of 15



          89.     Plaintiff’s objections constituted protected activity under the ADA.

          90.     Plaintiff was terminated as a direct result of her objections to what she reasonably

  believed to be disability discrimination.

          91.     Plaintiff’s objections to Defendant’s illegal conduct, and her termination, are

  causally related.

          92.     Defendant’s stated reasons for Plaintiff’s termination are a pretext.

          93.     The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

          94.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

  of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

  Defendant, to deter it and others from such conduct in the future.

          95.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

  Defendant which have caused, and continue to cause, irreparable harm.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other relief as is deemed proper by this Court.

                                COUNT V
       DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT BASED ON
                              DISABILITY

          96.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 4-7, 10-23,

  25, 28-40, 42-49, and 52-67 above.




                                                    12
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 13 of 15



          97.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

  rights against disability discrimination under the Florida Civil Rights Act, Chapter 760, Florida

  Statutes.

          98.     The discrimination to which Plaintiff was subjected was based on her

  disability/handicap, or “perceived disability.”

          99.     The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

          100.    The conduct of Defendant was willful, wanton, and in reckless disregard of the

  statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

  deter it, and others, from such conduct in the future.

          101.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

  pursuant to section 760.11(5), Florida Statutes.

          102.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

  Defendant, which have caused, and continue to cause, irreparable harm.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other relief as is deemed proper by this Court.




                                                     13
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 14 of 15



                                COUNT VI
         RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT BASED ON
                               DISABILITY

         103.    Plaintiff realleges and adopts the allegations contained in paragraphs 1, 4-7, 10-23,

  25, 28-40, 42-49, and 52-67 above.

         104.    Plaintiff was terminated within close temporal proximity of her objection to

  Defendant that she felt she was being discriminated against based on her disability/handicap.

         105.    Plaintiff’s objections constituted protected activity under the FCRA.

         106.    Plaintiff was terminated as a direct result of her objections to what she reasonably

  believed to be disability discrimination.

         107.    Plaintiff’s objections to Defendant’s illegal conduct, and her termination, are

  causally related.

         108.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

         109.    The conduct of Defendant and its agents and employees proximately, directly, and

  foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

  losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

         110.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

  of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

  Defendant, to deter it and others from such conduct in the future.

         111.    Plaintiff is entitled to recover her reasonable attorneys’ fees and litigation expenses

  pursuant to Section 760.11(5), Florida Statutes.

         112.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

  Defendant which have caused, and continue to cause, irreparable harm.




                                                     14
Case 9:20-cv-80904-RAR Document 1 Entered on FLSD Docket 06/05/2020 Page 15 of 15



          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

  actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

  distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

  injunctive relief, and such other relief as is deemed proper by this Court.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

  DATED this 5th day of June 2020.

                                                          Respectfully Submitted,



                                                  By: /s/ Noah Storch
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. SR 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com




                                                    15
